Citation Nr: 1717024	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-05 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for heart condition to include coronary artery disease. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from January 1959 to January 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which denied service connection for bilateral hearing loss, tinnitus, coronary artery disease, and TDIU.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement service connection for heart condition to include coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service connection is not in effect for any disabilities and the Veteran has not specifically asserted how a disability he contends is service connected has caused unemployability.



CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 4.2, 4.16 (2016).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases. If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Veteran is not service-connected for any disability and has not specifically asserted how a disability he contends is due to service led to unemployability.  Under these circumstances, the Board finds that remanding for additional TDIU notice would serve no useful purpose under these facts and procedural history.  In this regard, as no service connections are in effect, this claim is denied on a legal basis.

II. TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

In this case, the Veteran did not file a claim for TDIU or VA Form 21-8940.  The RO, however, adjudicated the issue and the Veteran perfected an appeal of all issues contained in the Statement of the Case.  In this case, however, service connection is not in effect for any disabilities and a TDIU is a form of an increase rating claim.  The Veteran, in addition, has not specified how a disability he contends is due to service has prevented him from maintaining substantially gainful employment.  Under these circumstances, the Board finds that a claim for TDIU must be denied as a matter of law.    


ORDER

Entitlement for a TDIU is denied. 



REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claims.  

The Veteran was given an audio exam in December 2013.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  The Board finds the medical opinion incomplete because the examiner did not consider the Veteran's contention that his hearing loss was due to noise exposure in the military.  The only rationale the examiner provided was that there was no complaint or treatment of hearing loss during the military service despite a notation that states "correspondence pertaining to hearing aids" in the Veteran's service treatment records. 

With respect to the Veteran's claim for tinnitus, the December 2013 VA examiner indicates that the Veteran did not report recurrent tinnitus.  However, the examination's report does not provide a complete rational that takes into consideration a VA Audiology E & M consult progress notes that reflects that the Veteran reported experiencing tinnitus and the statement from Dr. NAO dated March 2013 that states that the Veteran has buzzing sound in both ears.  For this reason, an adequate medical opinion is necessary before the Board can adjudicate the claim. 

The Veteran also underwent VA examination in December 2013 to determine the etiology of his heart condition.  The examiner concluded that the Veteran's heart condition is less likely than not related to his military service because there was no evidence of coronary artery disease during service.  This opinion does not take into consideration whether circumstances of service or incidents of service later led to the development of this disability.   

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The claims file should be returned to the examiner that conducted the audiology exam in December 2013, or if that examiner is not available, to a similarly qualified examiner for supplemental opinion. The examiner should review the claims file in its entirety and answer the following questions:

Is the Veteran's hearing loss at least as likely as not (a 50 percent or greater probability) related to his exposure to noise in service?  

Is the Veteran's tinnitus at least as likely as not (a 50 percent or greater probability) related to his exposure to noise in service? 

The examiner is asked to address the Veteran's lay statements and explain the impact, if any, of the Veteran's noise exposure in the military due to his military occupational specialty (MOS).

In addressing the plausibility or non-plausibility of delayed onset hearing loss, the examiner must discuss the Institute of Medicine (IOM) Report on noise exposure in the military, contemplating that the IOM report states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

Although the examiner should review the entire file, his/her attention is directed to the following evidence:

i. Dr. NAO dated March 2013.
ii. The notation in the Veteran's service treatment records that states "correspondence pertaining to hearing aids."

2. The claims file should be returned to the examiner that conducted the heart examination in December 2013, if that examiner is not available, to a similarly qualified examiner for supplemental opinion. The examiner should review the claims file in its entirety and answer the following question:

Is the Veteran's heart condition at least as likely as not (a 50 percent or greater probability) related to his military service?  The examiner should fully consider the contention that circumstances/incidents of service later let to the development of the heart disability.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals





